IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10449
                         Summary Calendar



JOHN SMITH,

                                         Plaintiff-Appellant,

versus

TARRANT COUNTY TEXAS; TIM CURRY,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                           (4:01-CV-97-Y)
                       --------------------
                         December 12, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant John Smith, Texas state prisoner # 641206,

challenges the district court’s dismissal of his 42 U.S.C. § 1983

civil rights lawsuit.   Smith argues that the district court erred

when it denied his motion to amend his complaint to substitute the

Tarrant County Sheriff’s Department in place of Tarrant County,

Texas.   The district court concluded that Smith’s claims against

Tarrant County were not cognizable under 42 U.S.C. § 1983, and

Smith does not contest this conclusion in his appeal.     Therefore,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court did not abuse its discretion when it denied

leave to amend because an amendment substituting one party for

another would have been futile. See McKinney v. Irving Indep. Sch.

Dist.,      F.3d.   (5th Cir. Oct. 18, 2002) (No. 01-10233), 2002 WL
31202748, *6.

     Smith also argues that the district court erred when it denied

his request for assistance of counsel.        The district court did not

treat Smith’s request as a separate motion, but rather implicitly

denied the request when it dismissed Smith’s complaint.               Smith has

not shown that this is an exceptional case of the type and

complexity    warranting   appointment   of   counsel.       See      Ulmer       v.

Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).              Therefore, the

district court’s implicit denial of Smith’s request for appointment

of counsel was not an abuse of discretion.

     The district court’s judgment is

AFFIRMED.


                                                   S:\OPINIONS\UNPUB\02\02-10449.0.wpd
                                                                      4/29/04 8:42 am




                                   2